DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 7, 2022 has been entered.

Specification
The amendments to the specification were received on March 11, 2022.  The examiner was persuaded that the changes corrected a typographical error in the equations based on the description of said equations.  These amendments to the specification are acceptable.

Response to Arguments
Applicant’s arguments, see remarks, filed March 7, 2022 and March 11, 2022, with respect to claim objections and claim rejections under §112 have been fully considered and in combination with the amendments are persuasive.  The claim objections and claim rejections under §112 have been withdrawn. 

Applicant's arguments filed March 7, 2022 and March 11, 2022 have been fully considered but they are not persuasive. 
not part of the claimed invention.  The photodetector is an element used to measure physical transmission properties.  These values are inserted into equations to generate a proprietary figure of merit, i.e. RRGAC, regarding how neutral an electrochromic neutral density filter with anodic and cathodic layers is.  Since the figure of merit, i.e. RRGAC, representing a physical property is proprietary applicant needed to set forth in the claim the method of determining RRGAC.  However, the property exists regardless of the exact method used to determine it.  Thus, limitations directed to the elements used to measure a value do not change and/or limit the properties of a device being measured, per se.   The claim is directed to an electrochromic element, a device.  While Baumann and Yamada did not anticipate applicant’s method of measuring a physical property does not mean that Baumann and Yamada devices fail read on the claimed device, i.e. an electrochromic element.  
Regarding applicant’s arguments that Baumann and Yamada failing to disclose or teach an electrochromic element satisfying 0.59 ≤ RRGAC ≤ 1.78.  Applicant states:  
Applying the calculation to the cited references, Fig. 2 of Baumann indicates " RRGAC = 2.26". Fig. 3 of Baumann indicates " RRGAC = 2.42". Fig. 2 of Yamada indicates " RRGAC = 2.28".

It is unclear if the source providing the incident light and photodetectors used to generate Baumann figures 2-3 and Yamada figure 2 would satisfy all of the requirements to qualify to generate applicant’s proprietary figure of merit, i.e. RRGAC.  Thus, it is unclear to the examiner if the graphs in Baumann and Yamada could be used to determine RRGAC.  Baumann and Yamada disclose similar electrochromic elements that are directed particularly towards a gray/neutral filtering, so as to evenly reduce the colors.  Applicant’s comparative examples show that all gray/neutral electrochromic elements do not inherently meet applicant’s proprietary figure of merit, i.e. RRGAC.   Therefore, in view of applicant’s .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 20-21 rejected under 35 U.S.C. 112(b) as being indefinite in that it fails to point out what is included or excluded by the claim language.  These claims are omnibus type claims.
Claims 4, 8, 19 and 20-23 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 4 “The electrochromic element according to claim 1, wherein the electrochromic element is intended for a light sensor having a plurality of detection light wavelength ranges” has clarity issues.  It is unclear what the further limitation is, since an intended use is not a limitation, per se.  For purposes of examination the examiner will interpret the claim describing a capability of the electrochromic element and use “The electrochromic element according to claim 1, wherein the electrochromic element is capable of being used with 
Regarding claim 8 “The electrochromic element according to claim 1, wherein the incident light is from the light source, wherein the light source has a medium color temperature of 4000 K to 7000 K” has clarity issues.  The light source is part of the equipment used in a proprietary method of measuring a per se.  Thus, it is unclear what the further limitation to the device (i.e. electrochromic element) is.  For purposes of examination the examiner will interpret the claim as having no further limitation.
Regarding claim 19 “The electrochromic element according to claim 1, wherein the incident light is from the light source, wherein the light source has a color temperature of 5600 K” has clarity issues.  The light source is part of the equipment used in a proprietary method of measuring a physical property of the device (i.e. electrochromic element) of claim 1.  The light source used to measure a physical property would not change the device’s properties, per se.  Thus, it is unclear what the further limitation to the device (i.e. electrochromic element) is.  For purposes of examination the examiner will interpret the claim as having no further limitation.
Further regarding claim 20 “the light sensor” has antecedent issues.  It is unclear if applicant means the photodetector as introduced in claim 1 or if the claim is meant to depend from claim 17.  Since claim 17 is directed to a lens unit the former is assumed.  For purposes of examination the examiner will use “the  photodetector”.
Further regarding claim 20 “wherein a sensitivity of the  photodetector is as shown in Fig. 5A” has further clarity issues.  The photodetector is part of the equipment used in a proprietary method of measuring a physical property of the device (i.e. electrochromic element) of claim 1.  The photodetector used to measure a physical property would not change the device property, per se.  Thus, it is unclear what the further limitation to the device (i.e. electrochromic element) is.  For purposes of examination the examiner will interpret the claim as having no further limitation.
Further regarding claim 21 “The electrochromic element according to claim 1, wherein the RRGAC is calculated by a sensitivity of the photodetector as shown in Fig. 5A” has clarity issues.  The photodetector is part of the equipment used in a proprietary method of measuring a physical property per se.  Thus, it is unclear what the further limitation to the device (i.e. electrochromic element) is.  For purposes of examination the examiner will interpret the claim as having no further limitation.
Regarding claim 22 “The electrochromic element according to claim 1, wherein the detection spectrum of the photodetector has peaks in the each of 580 to 680 nm, 500 nm to 580 nm, and 425 nm to 500 nm, and wherein the peak in the range from 500 nm to 580 nm is larger than the peak in the range from 425 nm to 500 nm or the peak in the range from 580 to 680 nm” has clarity issues.  The entire claim is directed to photodetector details, where the photodetector is part of the equipment used in a proprietary method of measuring a physical property of the device (i.e. electrochromic element) of claim 1.  The photodetector used to measure values used to calculate a physical property would not change the device’s property, per se.  Thus, it is unclear what the further limitation to the device (i.e. electrochromic element) is.  For purposes of examination the examiner will interpret the claim as having no further limitation.
Regarding claim 23 “The electrochromic element according to claim 22, wherein the peak in the range from 500 nm to 580 nm is larger than each of the peak in the range from 425 nm to 500 nm and the peak in the range from 580 to 680 nm” has clarity issues.  The entire claim is directed to photodetector details, where the photodetector is part of the equipment used in a proprietary method of measuring a physical property of the device (i.e. electrochromic element) of claim 1.  The photodetector used to measure a physical property would not change the device property, per se.  Thus, 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 19-23 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claims 8 and 19-23 – insofar as the claims are understood, as set forth above, the claims limit a method of measurement.  Thus, there is no further structural or functional limitation to the device (i.e. electrochromic element) of claim 1, as set forth above.  Therefore, the claims fail to further limit the device (i.e. electrochromic element) of claim 1.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Insofar as they are understood claims 1-10, 12-13, 15-17 and 19-23 are rejected under 35 U.S.C. 102(a)(1 & 2) as being anticipated by Kubo et al. foreign patent document JP2019070789, using US Patent Application Publication 2020/0233277 as an English translation.
Regarding claims 1-3, 8 and 19-23 Kubo discloses an electrochromic element (title e.g. figure 1 EC element 1 paragraph [0173-75]) comprising: a first electrode (e.g. first electrode 11a); a second electrode (e.g. second electrode 11b); and an electrochromic layer (e.g. electrochromic layer 12) disposed between the first electrode and the second electrode (paragraph [0025] see figure 1), the electrochromic layer containing a solvent, an anodic electrochromic compound, and a cathodic electrochromic compound (paragraph [0025] particularly “12 contains a solvent, an anodic EC compound, and a cathodic EC compound” e.g. paragraph [0175] notes anodic EC compound represented by any one of formulae (A1) to (A9) and a cathodic EC compound represented by any one of formulae (C1) to (C7)).
Regarding the satisfaction of 0.59 ≤ RRGAC ≤ 1.78, as required by claim 1; or 0.77 ≤ RRGAC ≤ 1.30, as required by claim 2; or 0.88 ≤ RRGAC ≤ 1.13, as required by claim 3 – it would be inherent given paragraph [0175] discloses a substantially similar electrochromic device particularly using anodic EC compound represented by any one of formulae (A1) to (A9) and a cathodic EC compound represented by any one of formulae (C1) to (C7) and applicant admits in the instant application paragraph [0092] anodic EC compounds 9 to 12 are from JP2019070789 and in the instant application paragraph [0093] cathodic EC compounds 12 and 13 are from JP2019070789.  As guided by the MPEP 2112 when applicant claims a composition or product in terms of a physical property and the composition of the prior art is the same as that of the claim but the property is not explicitly disclosed by the reference, the examiner may make a rejection under §102, since it has been held that "There is nothing inconsistent in concurrent In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977).
Regarding the method of determining measuring physical properties using certain kinds of light source(s) and a photodetector (as indicated in claim 1 and refined in claims 8 and 19-23) and the equations used to calculate RRGAC, (as indicated in claim 1) it is noted that the method to measure and calculate physical properties does not structurally or functionally change the electrochromic element and have no patentable weight.
Regarding claim 4 Kubo discloses the electrochromic element according to claim 1, as set forth above.  Kubo further discloses wherein the electrochromic element is capable of being used with a light sensor having a plurality of detection light wavelength ranges (this is directed to intended use of the device and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d, 1647, 1987, see MPEP 2114; further figures 6A-B light-receiving element 110 & paragraph [0094] disclosing color shading in an image using electrochromic elements as filters).
Regarding claim 5 Kubo discloses the electrochromic element according to claim 1, as set forth above.  Kubo further discloses wherein the anodic electrochromic compound and the cathodic electrochromic compound are low-molecular-weight organic compounds (inter alia  paragraph [0060-62] discuss the anodic and cathodic compounds having a low-molecular weight).
Regarding claim 6 Kubo discloses the electrochromic element according to claim 1, as set forth above.  Kubo further discloses wherein at least one of the anodic electrochromic compound or the cathodic electrochromic compound comprises a plurality of compounds (inter alia paragraph [0060] “EC compounds may each include a plurality of anodic EC compounds and a plurality of cathodic EC compounds”).
inter alia paragraph [0060] “EC compounds may each include a plurality of anodic EC compounds and a plurality of cathodic EC compounds”).
Regarding claim 9 Kubo discloses the electrochromic element according to claim 1, as set forth above.  Kubo further discloses wherein a ratio of the amount of light transmitted through the electrochromic element in a transmission state to the amount of light transmitted through the electrochromic element in a light reduction state is 8 or more (implicit given material composition, structure and intended uses).
Regarding claim 10 Kubo discloses the electrochromic element according to claim 1, as set forth above.  Kubo further discloses wherein at least one of the anodic electrochromic compound and the cathodic electrochromic compound has a concentration of 0.05 mol/L or more (paragraph [0080, 0083 & 0175] note concentrations of 0.1 mol/L & paragraph [0097-98] “the concentration C of the anodic EC compound and the cathodic EC compound is 0.05 mol/L or more”).
Regarding claim 12 Kubo further discloses an optical apparatus (title e.g. figures 6A-B) comprising: the electrochromic element (paragraph [0119] discloses that optical filter 101 is EC element 1) according to claim 1 (as set forth above); and an image pickup element (e.g. image pickup apparatus 103) that receives image light through the electrochromic element (see figures 6A-B) and has a plurality of detection light wavelength ranges covered by the electrochromic element (inter alia paragraph [0125 & 0128]).
Regarding claim 13 Kubo discloses the optical apparatus according to claim 12, as set forth above.  Kubo further discloses at least one compound selected from the electrochromic compounds has 
Regarding claim 15 Kubo further discloses alight control window (title e.g. figures 7A-B window member 111) comprising: a first substrate (e.g. transparent plate 113 on left of figure 7B); a second substrate (e.g. transparent plate 113 on right of figure 7B); and the electrochromic element according to claim 1 (e.g. EC element 1) disposed between the first substrate and the second substrate (paragraph [0133] see figure 7B).
Regarding claim 16 Kubo further discloses an image pickup apparatus (title e.g. figures 6A-B) comprising: an optical system having a plurality of lenses (e.g. lens unit 102); an image pickup element (e.g. light-receiving element 110) that receives light passing through the optical system (see figures 6A-B); and an optical filter (e.g. optical filter 101) disposed between the optical system and the image pickup element (see figures 6A-B), wherein the optical filter includes the electrochromic element according to claim 1 (paragraph [0119] discloses that optical filter 101 is EC element 1).
Regarding claim 17 Kubo further discloses a lens unit (title e.g. figures 6A-B) comprising the electrochromic element (paragraph [0119] discloses that optical filter 101 is EC element 1) according to claim 1 (as set forth above) and an image pickup optical system including a plurality of lenses (e.g. image pickup apparatus 103 & lens unit 102), wherein the lens unit is connectable to an optical apparatus including a light sensor (paragraph [0122]), the lens unit is configured such that, when connected to the optical apparatus including the light sensor, the lens unit is disposed such that light through the lens unit is incident on the light sensor of the optical apparatus (see figures 6A-B), and the light sensor has a plurality of detection light wavelength ranges covered by the electrochromic element (inter alia paragraph [0125 & 0128]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Insofar as they are understood claims 1-9, 15 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. US Patent 6,020,987, of record.
Regarding claims 1-3, 8 and 19-23 Baumann discloses an electrochromic element (title e.g. figure 1) comprising: a first electrode (e.g. electrically conductive material 116); a second electrode (e.g. layer 120); and an electrochromic layer (e.g. electrochromic medium 124) disposed between the first electrode and the second electrode (see figure 1), the electrochromic layer containing a solvent (column 9 lines 57-61 “electrochromic medium may also include other materials like solvents”), an anodic electrochromic compound (abstract “anodic material”), and a cathodic electrochromic compound (abstract “cathodic material”).
Regarding the satisfaction of 0.59 ≤ RRGAC ≤ 1.78, as required by claim 1; or 0.77 ≤ RRGAC ≤ 1.30, as required by claim 2; or 0.88 ≤ RRGAC ≤ 1.13, as required by claim 3.  Baumann does not disclose any value for RRGAC, and it is not clear that Baumann’s electrochromic element examples (see figures 2-8, Tables 1-10 inter alia column 20 lines and Examples 31 & 33-34, i.e. “Gray Electrochromic Devices”) would inherently be within any of the claimed ranges.  However, RRGAC is a figure of merit quantizing the level of neutrality for the electrochromic element and Baumann further disclose the electroactive materials having absorption spectra that add together such that the color of the electrochromic medium can be pre-selected and the electrochromic medium generally maintains the pre-selected perceived color which is preferably is gray (inter alia column 20 lines 28-35 “It should be understood that with the data in Tables 1 through 10, not only combinations of various anodic electrochromic materials and cathodic electrochromic materials can be chosen, but various relative concentrations of each anodic material and cathodic material can be chosen. All such combinations of electrochromic materials that when In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  In this case Baumann has discloses an electrochromic element with anodic and cathodic electrochromic materials, fulfilling the general conditions of the claim.  One would be motivated to have a neutral color filter with 0.59 ≤ RRGAC ≤ 1.78 for the purpose of maintaining the color of the light interacting with electrochromic element, i.e. not making the light redder or bluer but maintain the relative color levels (inter alia abstract, column 2 lines 50-58, column 3 lines 1-10).  Therefore, It would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention for the electrochromic element as disclosed by Baumann to have 0.59 ≤ RRGAC ≤ 1.78 for the purpose of having a neutral/gray color to maintain the color of the light interacting with electrochromic element and since discovering the optimum or workable ranges involves only routine skill in the art.
Regarding the method of determining measuring physical properties using certain kinds of light source(s) and a photodetector (as indicated in claim 1 and refined in claims 8 and 19-23) and the equations used to calculate R, (as indicated in claim 1) it is noted that the method to measure and calculate physical properties does not structurally or functionally change the electrochromic element and have no patentable weight.
Regarding claim 4 Baumann discloses the electrochromic element according to claim 1, as set forth above.  Baumann further discloses wherein the electrochromic element is capable of being used with a light sensor having a plurality of detection light wavelength ranges (this is directed to intended use of the device and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d, 1647, 1987, see 
Regarding claim 5 Baumann discloses the electrochromic element according to claim 1, as set forth above.  Baumann further discloses wherein the anodic electrochromic compound and the cathodic electrochromic compound are low-molecular-weight organic compounds (e.g. column 4 lines 25-39 discloses the materials figure 2 which are low-molecular-weight organic compounds, also see Tables 1-9 and Table 10 compounds A1-A5 & C1-C5).
Regarding claim 6 Baumann discloses the electrochromic element according to claim 1, as set forth above.  Baumann further discloses wherein at least one of the anodic electrochromic compound or the cathodic electrochromic compound comprises a plurality of compounds (inter alia abstract “at least three electroactive materials include … at least one additional electroactive material which may be either an anodic or cathodic material” e.g. Table 10).
Regarding claim 7 Baumann discloses the electrochromic element according to claim 6, as set forth above.  Baumann further discloses wherein the anodic electrochromic compound and the cathodic electrochromic compound each comprise a plurality of compounds (e.g. figure 2 see column 4 lines 25-39 & Table 10 lines 1, 3-4 & 12-14).
Regarding claim 9 Baumann discloses the electrochromic element according to claim 1, as set forth above.  Baumann further discloses wherein a ratio of the amount of light transmitted through the electrochromic element in a transmission state to the amount of light transmitted through the electrochromic element in a light reduction state is 8 or more (e.g. column 48 lines 34-51 75%/2.5%=30).
Regarding claim 15 Baumann further discloses a light control window (column 5 lines 9-11 “device 110 which may be … a window”) comprising: a first substrate (e.g. front element 112); a second substrate (e.g. rear element 114); and the electrochromic element according to Claim 1 (as set forth above) disposed between the first substrate and the second substrate (see figure 1).

Claims 10, 12-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. US Patent 6,020,987, of record, in view of Yamada et al. US Patent Application Publication 2018/0052375, of record.
Regarding claim 10 Baumann discloses the electrochromic element according to claim 1, as set forth above.  Baumann does not disclose wherein at least one of the anodic electrochromic compound and the cathodic electrochromic compound has a concentration of 0.05 mol/L or more.
Yamada teaches an electrochromic element (e.g. figure 2 EC element 15) comprising: a first electrode (e.g. top electrode 11); a second electrode (e.g. bottom electrode 11); and an electrochromic layer (e.g. electrochromic layer 12) disposed between the first electrode and the second electrode, the electrochromic layer (e.g. Example 5) containing a solvent (paragraph [0225] “propylene carbonate”), an anodic electrochromic compound (paragraph [0225] “compound A-21 as an anodic EC material”), and a cathodic electrochromic compound (paragraph [0225] “cathodic EC compound W-1”), with a neutral transmission spectrum (see figure 6), and further teaches least one of the anodic electrochromic compound and the cathodic electrochromic compound has a concentration of 0.05 mol/L or more (paragraph [0225] discloses that each EC material have concentrations of 100.0 mM) for the purpose of having sufficient concentration of EC material to achieve desired filtering effects.  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the electrochemical element as disclosed by Baumann to have at least one of the anodic electrochromic compound and the cathodic electrochromic compound has a concentration of 0.05 mol/L or more as taught by Yamada for the purpose of having 
Regarding claims 12 and 16-17 Baumann discloses the electrochromic element according to claim 1, as set forth above.  Regarding using the electrochromic element of claim 1 as a component in larger apparatuses Baumann further discloses (column 5 lines 9-11, column 29 lines 60-65 & column 31 lines 22-26) that the electrochromic element could be used in “a mirror, a window, a display device, and the like” for the purpose of taking advantage of a gray color throughout the normal ranges of operation (column 31 lines 38-41).  
Bauman does not disclose the apparatuses using the electrochromic element of claim 1 include cameras or camera components.  Specifically, Bauman does not disclose:
12.  An optical apparatus comprising: an electrochromic element according to claim 1; and an image pickup element that receives light through the electrochromic element and has a plurality of detection light wavelength ranges covered by the electrochromic element.
16.  An image pickup apparatus comprising: an optical system having a plurality of lenses; an image pickup element that receives light passing through the optical system; and an optical filter disposed between the optical system and the image pickup element, wherein the optical filter includes the electrochromic element according to claim 1.
17.  A lens unit comprising the electrochromic element according to claim 1 and an image pickup optical system including a plurality of lenses, wherein the lens unit is connectable to an optical apparatus including a light sensor, the lens unit is configured such that, when connected to the optical apparatus including the light sensor, the lens unit is disposed such that light through the lens unit is incident on the light sensor of the optical apparatus, and the light sensor has a plurality of detection light wavelength ranges covered by the electrochromic element.

an optical apparatus (paragraph [0162] e.g. figures 4A-B device 100) comprising: an electrochromic element according to claim 1 (e.g. optical filter 101 paragraph [0162 & 0175]); and an image pickup element that receives light through the electrochromic element (e.g. light receiving element 110, see paragraph [0183]) and has a plurality of detection light wavelength ranges covered by the electrochromic element (paragraph [0183]); 
an image pickup apparatus (paragraph [0162] e.g. figures 4A-B device 100) comprising: an optical system having a plurality of lenses (e.g. first lens group 104); an image pickup element that receives light passing through the optical system (e.g. 110); and an optical filter disposed between the optical system and the image pickup element (e.g. 101), wherein the optical filter includes the electrochromic element according to claim 1 (paragraph [0162 & 0175]).  
a lens unit (paragraph [0162] e.g. figure 4A lens unit 102) comprising the electrochromic element (e.g. 101) according to claim 1 (paragraph [0162 & 0175]) and an image pickup optical system including a plurality of lenses (see figure 4A), wherein the lens unit is connectable to an optical apparatus including a light sensor (e.g. 110), the lens unit is configured such that, when connected to the optical apparatus including the light sensor, the lens unit is disposed such that light through the lens unit is incident on the light sensor of the optical apparatus (see figure 4A), and the light sensor has a plurality of detection light wavelength ranges covered by the electrochromic element (as set forth above); and wherein the photodetector is an image pickup element (as set forth above).
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), see MPEP 2143.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the electrochemical element as disclosed by Baumann to be used in an optical apparatus, an image pickup apparatus and/or a lens unit as taught by Yamada for the purpose of having variable filtering without color distortion and since this would be a simple substitution of one known element for another to obtain predictable results.
Regarding claim 13 the combination of Baumann and Yamada discloses the optical apparatus according to claim 12, as set forth above.  Baumann further discloses wherein at least one compound selected from the electrochromic compounds has a variable absorption spectrum peak in each of the plurality of detection light wavelength ranges of the image pickup element (see figure 2).

 Insofar as they are understood claims 1-10, 12-13, 15-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. US Patent Application Publication 2018/0052375, of record.
Regarding claims 1-3, 8 and 19-23 Yamada discloses an electrochromic element (title e.g. figure 1) comprising: a first electrode (abstract e.g. top electrode 11); a second electrode (abstract e.g. bottom electrode 11); and an electrochromic layer (e.g. EC layer 12) disposed between the first electrode and the second electrode (abstract e.g. see figure 1), the electrochromic layer containing a solvent (inter alia paragraph [0040, 0042 & 0056] “solvent”), an anodic electrochromic compound (inter alia paragraph inter alia paragraph [0040] “an cathodic EC compound”).
Regarding the satisfaction of 0.59 ≤ RRGAC ≤ 1.78, as required by claim 1; or 0.77 ≤ RRGAC ≤ 1.30, as required by claim 2; or 0.88 ≤ RRGAC ≤ 1.13, as required by claim 3.  Yamada does not disclose any value for RRGAC, and it is not clear that Yamada’s electrochromic element examples (see Examples 1-5, i.e. neutral density filters) would inherently be within any of the claimed ranges.  However, RRGAC is a figure of merit quantizing the level of neutrality for the electrochromic element and Yamada further disclose the neutral density electrochromic element needs satisfactory color balance across the visible light range (i.e. 400-700nm) for good color reproducibility (inter alia paragraph [0005]).  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  In this case Yamada has discloses an electrochromic element with anodic and cathodic electrochromic materials, fulfilling the general conditions of the claim.  One would be motivated to have a neutral color filter with 0.59 ≤ RRGAC ≤ 1.78 for the purpose of having a variable neutral density electrochromic element with satisfactory color balance across the visible light range for good color reproducibility (inter alia paragraph [0005]).  Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention for the electrochromic element as disclosed by Yamada to have 0.59 ≤ RRGAC ≤ 1.78 for the purpose of having a satisfactory color balance across the visible light range for good color reproducibility and since discovering the optimum or workable ranges involves only routine skill in the art.
Regarding the method of determining measuring physical properties using certain kinds of light source(s) and a photodetector (as indicated in claim 1 and refined in claims 8 and 19-23) and the equations used to calculate R, (as indicated in claim 1) it is noted that the method to measure and 
Regarding claim 4 Yamada discloses the electrochromic element according to claim 1, as set forth above.  Yamada further discloses wherein the electrochromic element is capable of being used with a light sensor having a plurality of detection light wavelength ranges (this is directed to intended use of the device and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d, 1647, 1987, see MPEP 2114; further Figures 4A-B light-receiving element 110).
Regarding claim 5 Yamada discloses the electrochromic element according to claim 1, as set forth above.  Yamada further discloses wherein the anodic electrochromic compound and the cathodic electrochromic compound are low-molecular-weight organic compounds (inter alia paragraph [0040] “low-molecular weight compounds are preferred”).
Regarding claim 6 Yamada discloses the electrochromic element according to claim 1, as set forth above.  Yamada further discloses wherein at least one of the anodic electrochromic compound or the cathodic electrochromic compound comprises a plurality of compounds (e.g. paragraph [0093] anodics A-22, C-5 & C-10 and cathodics D-4, D-10 & D-11).
Regarding claim 7 Yamada discloses the electrochromic element according to claim 6, as set forth above.  Yamada further discloses wherein the anodic electrochromic compound and the cathodic electrochromic compound each comprise a plurality of compounds (e.g. paragraph [0093] anodics A-22, C-5 & C-10 and cathodics D-4, D-10 & D-11).
Regarding claim 9 Yamada discloses the electrochromic element according to claim 1, as set forth above.  Yamada further discloses wherein a ratio of the amount of light transmitted through the inter alia paragraph [0073]).
Regarding claim 10 Yamada discloses the electrochromic element according to claim 1, as set forth above.  Yamada further discloses wherein at least one of the anodic electrochromic compound and the cathodic electrochromic compound has a concentration of 0.05 mol/L or more (e.g. paragraph [0093] “A-22 (54 mM)… D-10 (140 mM), and D-11 (130 mM)”).
Regarding claim 12 Yamada further discloses an optical apparatus (title & paragraphs [0001 & 0076-86] e.g. figures 4A & 4B) comprising: an electrochromic element (paragraph [0083] e.g. optical filter 101); and an image pickup element (paragraph [0082] e.g. light-receiving element 110) that receives image light through the electrochromic element (see figures 4A & 4B) and has a plurality of detection light wavelength ranges covered by the electrochromic element (paragraph [0082]), wherein the photodetector is an image pickup element (paragraph [0082]), and the electrochromic element is the electrochromic element according to Claim 1 (paragraph [0001] “present invention relates to an electrochromic element, and an optical filter, a lens unit, an imaging apparatus, and a window member each using the electrochromic element”).
Regarding claim 13 Yamada discloses the optical apparatus according to claim 12, as set forth above.  Yamada further discloses wherein at least one compound selected from the electrochromic compounds has a variable absorption spectrum peak in each of the plurality of detection light wavelength ranges of the image pickup element (e.g. see figure 2).
Regarding claim 15 Yamada further discloses a light control window (title & paragraphs [0001 & 0087-92] e.g. figures 1 and/or 5A-B) comprising: a first substrate (e.g. substrate 10); a second substrate (e.g. substrate 10); and the electrochromic element according to Claim 1 (as set forth above) disposed between the first substrate and the second substrate (see figures 1 and/or 5B).

Regarding claim 17 Yamada further discloses a lens unit (title & paragraphs [0001 & 0076-86] e.g. figure 4A e.g. lens unit 102) comprising the electrochromic element (e.g. 101) according to Claim 1 (as set forth above) and an image pickup optical system (e.g. figure 4A) including a plurality of lenses (see figure 4A), wherein the lens unit is connectable to an optical apparatus (see figure 4A) including the photodetector (e.g. 110), the lens unit is configured such that, when connected to the optical apparatus including the photodetector, the lens unit is disposed such that the incident light through the lens unit is incident on the photodetector of the optical apparatus (see figure 4A), and the photodetector has a plurality of detection light wavelength ranges covered by the electrochromic element (as set forth above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                       March 30, 2022